El Juez Asociado Señor Rivera García
emitió la opinión del Tribunal.
Este recurso de certiorari nos brinda la oportunidad de expresarnos sobre el efecto de notificar los dictámenes ju-diciales mediante el formulario administrativo correcto. En específico, las consecuencias procesales que implica no-tificar una resolución sobre determinaciones de hechos y *89conclusiones de derecho adicionales mediante el formulario administrativo inadecuado y las repercusiones que ello acarrea sobre el derecho de las partes a un debido proceso de ley.
I
El 20 de mayo de 2008, el Sr. Edwin E. Dávila Pollock y la Sra. Vanesa Sabrina Semler Sánchez, esposos, acudie-ron a las oficinas de R.F. Mortgage and Investment Corp. Ello, con el propósito de verificar si cualificaban para un préstamo hipotecario destinado a financiar la compra de una residencia. Luego de los trámites procesales de rigor, el préstamo solicitado fue aprobado y los esposos Dávila Pollock y Semler Sánchez perfeccionaron el negocio jurídico. En específico, suscribieron un pagaré ante el no-tario Enrique N. Vela Colón que constaba de cinco folios tamaño legal, escritos por un solo lado, y un folio adicional intitulado “Rider”. Tanto el pagaré como el “Rider” estable-cían la promesa de pago de los demandantes por la suma total de $330,100, a razón de 6.75% de interés anual.(1) Luego de consignar sus firmas en el referido pagaré, los esposos Dávila Pollock y Semler Sánchez le solicitaron al notario Vela Colón copia de este.
Posteriormente, a principios de junio de 2008, los espo-sos Dávila Pollock y Semler Sánchez recibieron de First Mortgage, Inc. las copias solicitadas. Al examinarlas nota-ron que los documentos ahora disponían un interés anual distinto, 7.25%, en vez del 6.75% previamente pactado.
Así las cosas, el 3 de junio de 2008, los esposos Dávila Pollock y Semler Sánchez le enviaron una comunicación escrita a First Mortgage, Inc. En ella señalaron el error *90habido en los documentos del negocio jurídico en cuanto al interés anual y solicitaron que se corrigiera antes del 1 de julio de 2008, fecha en la cual debía efectuarse el primer pago adeudado.
A raíz de lo anterior, y debido a que R.F. Mortgage and Investment Corp., First Mortgage, Inc. o el notario Vela Colón no habían subsanado el error señalado, el 15 de abril de 2009 los esposos Dávila Pollock y Semler Sánchez pre-sentaron una demanda contra estos por daños y perjuicios e incumplimiento de obligaciones contractuales. En ella adujeron que, luego de suscribir un pagaré y constituir una hipoteca, los codemandados alteraron los términos contrac-tuales sin el consentimiento de los demandantes; en espe-cífico, el interés hipotecario anual.
Luego de varios trámites procesales, el 16 de marzo de 2010 el codemandado Vela Colón presentó una moción de sentencia sumaria. Asimismo, el 30 de marzo de 2010 la codemandada, First Mortgage, Inc., presentó una moción de igual naturaleza. El 15 de abril de 2010, los demandan-tes se opusieron a la moción de sentencia sumaria presen-tada por la codemandada First Mortgage, Inc., y el 1 de junio de 2010 hicieron lo propio en relación con la moción presentada por el codemandado Vela Colón.
Posteriormente, el 28 de junio de 2010 el Tribunal de Primera Instancia dictó una sentencia parcial(2) cuyo re-gistro fue ordenado conforme a la Regla 46 de Procedi-miento Civil, 32 L.P.R.A. Ap. V(3) Mediante esta el foro primario declaró "no ha lugar” la demanda presentada con*91tra la codemandada First Mortgage, Inc.; sin embargo, nada dispuso en cuanto al codemandado Vela Colón.
Así las cosas, el 19 de agosto de 2010, los demandantes presentaron ante el Tribunal de Primera Instancia una moción sobre determinaciones de hechos y conclusiones de derecho adicionales y sobre reconsideración. Días después —el 26 de agosto de 2010— la codemandada First Mortgage, Inc., presentó su oposición.
A esos efectos, el 8 de septiembre de 2010, el Tribunal de Primera Instancia emitió una orden mediante la cual de-claró “no ha lugar” la moción presentada por los demandantes. Esta orden fue notificada el 13 de septiem-bre de 2010, mediante el formulario OAT-750 sobre notifi-cación de órdenes y resoluciones.!(4) Luego, el 1 de octubre de 2010, el foro primario emitió y notificó una resolución mediante la cual indicó que enmendaba la orden descrita con el único fin de utilizar el formulario OAT-687, sobre la notificación de resoluciones de determinaciones de hechos y conclusiones de derecho adicionales.!(5)
Inconformes, el 13 de octubre de 2010 los demandantes presentaron un recurso de apelación ante el Tribunal de Apelaciones y solicitaron que se revocara la sentencia par-cial dictada por el Tribunal de Primera Instancia. Sin embargo, varios días más tarde —el 27 de octubre de 2010— los demandantes solicitaron el desistimiento del recurso de apelación, puesto que no habían notificado a todas las par-tes en el término establecido para ello. A esos fines, el 28 de octubre de 2010 el foro apelativo intermedio dictó una sen-tencia y concedió el desistimiento solicitado.
Por su parte, el 13 de octubre de 2010 el Tribunal de Primera Instancia dictó otra sentencia parcial, cuyo regis-*92tro también fue ordenado conforme a la Regla 46 de Proce-dimiento Civil, supra. Mediante este segundo dictamen, el foro primario declaró “no ha lugar” la demanda presentada contra el codemandado Vela Colón.
Insatisfechos con este segundo dictamen, el 1 de no-viembre de 2010, los demandantes presentaron otro re-curso de apelación ante el Tribunal de Apelaciones. En esta ocasión, aparte de solicitar la revocación de la segunda sentencia parcial dictada por el Tribunal de Primera Ins-tancia, los demandantes también hicieron alegaciones so-bre el primer dictamen emitido por el foro primario (me-diante el cual se declaró “no ha lugar” la demanda presentada contra la codemandada First Mortgage, Inc.). Ello, a pesar de que anteriormente el peticionario había desistido del primer recurso de apelación presentado para impugnar aquel dictamen.
Así las cosas, el 10 de diciembre de 2010, el Tribunal de Apelaciones dictó sentencia. En cuanto a las alegaciones vertidas por los demandantes referentes al primer dicta-men emitido por el Tribunal de Primera Instancia (me-diante el cual se declaró “no ha lugar” la demanda presen-tada contra la codemandada First Mortgage, Inc.), el foro apelativo intermedio razonó que, aunque la primera orden que declaró “no ha lugar” la moción sobre determinaciones de hechos y conclusiones de derecho adicionales fue notifi-cada el 13 de septiembre de 2010 utilizando el formulario OAT 750, ésta no causó ni creó incertidumbre alguna a los demandantes sobre la finalidad y registro de la sentencia dictada el 28 de junio de 2010.(6) Consecuentemente, el foro apelativo intermedio concluyó que carecía de jurisdicción para atender las alegaciones debido a que éstas fueron pre-*93sentadas fuera del término jurisdiccional dispuesto para ello.
Asimismo, en cuanto a las alegaciones vertidas referen-tes al segundo dictamen emitido por el Tribunal de Pri-mera Instancia (mediante el cual se declaró “no ha lugar” la demanda presentada contra el codemandado Vela Co-lón), el Tribunal de Apelaciones razonó que no estaba en posición de discutirlas. Ello, debido a que los demandantes sólo se limitaron a indicar —escuetamente— que el code-mandado Vela Colón era una parte indispensable en el pleito y no discutieron ni fundamentaron la procedencia de sus contenciones ni del remedio solicitado.
Inconformes aún, el 14 de febrero de 2011, los deman-dantes presentaron un recurso de certiorari ante este Tribunal. En ese recurso adujeron que el Tribunal a quo erró al dictar sentencia y concluir que carecía de jurisdic-ción para atender el recurso de apelación que el peticiona-rio le presentara. Días más tarde —el 17 de febrero de 2011— los demandantes presentaron ante este Tribunal una moción en auxilio de jurisdicción. En ella solicitaron la paralización de la sentencia emitida por el foro apelativo intermedio mientras se atendía el recurso de certiorari presentado.
El 2 de marzo de 2011 emitimos una resolución en la cual declaramos “no ha lugar” la moción en auxilio de ju-risdicción presentada por los demandantes. De igual forma, le concedimos un término de veinte días a R.F. Mortgage and Investment Corp. y a First Mortgage, Inc. para que mostraran causa por la cual no debíamos expedir el recurso de certiorari de los demandantes y revocar parcial-mente la sentencia dictada por el Tribunal de Apelaciones.
Todas las partes han presentado sus respectivos alegatos. Por ello, contando con su comparecencia, proce-demos a resolver.
*94II
Como parte del debido proceso de ley, en su vertiente procesal, hemos señalado que la notificación de un dictamen judicial final es un requisito con el que se debe cumplir de modo tal que el ciudadano afectado pueda enterarse de la decisión final que se ha tomado en su contra. Río Const. Corp. v. Mun. de Caguas, 155 D.P.R. 394, 405 (2001); Nogama Const. Corp. v. Mun. de Aibonito, 136 D.P.R. 146, 152 (1994).
De forma reiterada hemos apuntalado que el deber de notificar a las partes no constituye un mero requisito. Su importancia radica en el efecto que tiene esa notificación sobre los procedimientos posteriores al dicta-men final emitido en un proceso adjudicativo. La falta de una notificación adecuada podría afectar el derecho de una parte a cuestionar el dictamen emitido y debilita las garantías del debido proceso de ley. Río Const. Corp. v. Mun. de Caguas, supra, págs. 405—406; Martínez, Inc. v. Abijoe Realty Corp., 151 D.P.R. 1, 8 (2000); Falcón Padilla v. Maldonado Quirós, 138 D.P.R. 983 (1995). Véanse, además: Arroyo Moret v. F.S.E., 113 D.P.R. 379, 381 (1982); Berríos v. Comisión de Minería, 102 D.P.R. 228, 230 (1974).
Así, pues, “[l]a correcta y oportuna notificación de las órdenes y sentencias es requisito sine qua non de un orde-nado sistema judicial”. J.A. Cuevas Segarra, Práctica Pro-cesal Puertorriqueña: Procedimiento Civil, San Juan, Pubs. J.T.S., 1979, Vol. II, pág. 436. Su omisión puede conllevar graves consecuencias, demoras e impedimentos en el pro-ceso judicial, como también crear un ambiente de incerti-dumbre sobre cuándo comienza a transcurrir el término para acudir a un tribunal de mayor jerarquía para revisar el dictamen recurrido. Id.
A. En cuanto al término para presentar un recurso de apelación para revisar un dictamen emitido por el Tribunal de Primera Instancia o por el Tribunal de Apela-*95dones, la Regla 52.2(a) de Procedimiento Civil, 32 L.P.R.A. Ap. V, dispone lo siguiente:
(A) Recursos de apelación. — Los recursos de apelación al Tribunal de Apelaciones o al Tribunal Supremo para revisar sen-tencias deberán ser presentados dentro del término jurisdic-cional de treinta (30) días contados desde el archivo en autos de copia de la notificación de la sentencia dictada por el tribunal apelado. (Enfasis suplido.)
El término de treinta días descrito queda debidamente interrumpido, entre otras razones, por la presentación oportuna de una moción sobre determinaciones de hechos y conclusiones de derecho adicionales. A esos efectos, las Reglas 43.1 y 43.2 de Procedimiento Civil, 32 L.P.R.A. Ap. V, juegan un papel medular en nuestro esquema procesal. A continuación las citamos en su integridad.

Regla 43.1. Enmiendas o determinaciones iniciales o adicionales.

No será necesario solicitar que se consignen determinacio-nes de hechos a los efectos de una apelación, pero a moción de parte, presentada a más tardar quince (15) días después de haberse archivado en autos copia de la notificación de la sen-tencia, el tribunal podrá hacer las determinaciones de hechos y conclusiones de derecho iniciales correspondientes, si es que éstas no se hubiesen hecho por ser innecesarias, de acuerdo con la Regla 42.2 de este apéndice, o podrá enmendar o hacer determinaciones adicionales y podrá enmendar la sentencia en conformidad. Si rma parte interesa presentar una moción de enmiendas o determinaciones iniciales o adicionales, recon-sideración o de nuevo juicio, éstas deberán presentarse en un solo escrito y el tribunal resolverá de igual manera. En todo caso, la suficiencia de la prueba para sostener las determina-ciones podrá ser suscitada posteriormente aunque la parte que formule la cuestión no las haya objetado en el tribunal inferior, o no haya presentado una moción para enmendarlas, o no haya solicitado sentencia.
La moción de enmiendas o determinaciones iniciales o adi-cionales se notificará a las demás partes en el pleito dentro de los quince (15) días establecidos por esta regla para presen-tarla ante el tribunal. El término para notificar será de cum-plimiento estricto. 32 L.P.R.A. Ap. V, R. 43.1.

*96
Regla 43.2. Interrupción de término para solicitar remedios posteriores a la sentencia.

La moción de enmiendas o determinaciones iniciales o adi-cionales deberá exponer con suficiente particularidad y espe-cificidad los hechos que la parte promovente estime probados, y debe fundamentarse en cuestiones sustanciales relacionadas con determinaciones de hecho pertinentes o conclusiones de derecho materiales.
Presentada una moción por cualquier parte en el pleito para que el tribunal enmiende sus determinaciones o haga determi-naciones iniciales o adicionales, quedará interrumpido el tér-mino para apelar, para todas las partes. Este término comen-zará a transcurrir nuevamente tan pronto se notifique y archive en autos copia de la resolución declarando con lugar, o denegando la solicitud o dictando sentencia enmendada, se-gún sea el caso. (Enfasis suplido.) 32 L.P.R.A. Ap. V.
B. Particularmente, cuando se trata de una resolución u orden interlocutoria, el tribunal notifica a las partes me-diante la forma OAT 750, la cual no contiene aviso alguno sobre el término para acudir a un tribunal de mayor jerarquía. De Jesús v. Corp. Azucarera de P. R., 145 D.P.R. 899 (1998); Rodríguez v. Tribl. Mpal. y Ramos, 74 D.P.R. 656 (1953). Véase, además, Moreno González v. Coop. Ahorro Añasco, 177 D.P.R. 854, 865-866 (2010) (Sentencia), opinión disidente del Juez Asociado Señor Martínez Torres. Por el contrario, cuando se trata de una resolución u orden sobre una moción de determinaciones de hechos y conclu-siones de derecho adicionales que dispone finalmente del asunto presentado ante el tribunal, este dictamen es noti-ficado mediante el formulario OAT-687. Ello es así debido a que este formulario sí contiene una advertencia sobre el término que las partes poseen para acudir ante un tribunal de mayor jerarquía y cuestionar el dictamen emitido. De lo contrario, al no advertirle a las partes del término que dis-ponen para ejercer su derecho de apelación, la notificación emitida mediante el formulario incorrecto sería catalogada como defectuosa y el término para apelar no comenzaría a transcurrir.
C. Por otra parte, es norma harto conocida *97que los tribunales debemos ser celosos guardianes de nues-tra jurisdicción, estando obligados a considerarla aun en ausencia de algún señalamiento de las partes al respecto. Falcón Padilla v. Maldonado Quirós, supra. Entre las ins-tancias en que un tribunal carece de jurisdicción para ad-judicar una controversia se encuentra la presentación tar-día de un recurso. Un recurso presentado tardíamente adolece del grave e insubsanable defecto de falta de juris-dicción y debe ser desestimado. Rodríguez v. Zegarra, 150 D.P.R. 649 (2000); Hernández v. Marxuach Const. Co., 142 D.P.R. 492 (1997). Precisamente, a raíz de lo anterior, he-mos expresado que los tribunales tienen la obligación de notificar correctamente las resoluciones, órdenes y senten-cias a todas las partes en el pleito, para que así conozcan y estén notificados del término para acudir en revisión. 32 L.P.R.A. Ap. V, R. 46; Falcón Padilla v. Maldonado Quirós, supra.
Ill
En esta ocasión, surge del recurso de certiorari presen-tado por los demandantes que el 28 de junio de 2010 el Tribunal de Primera Instancia dictó una sentencia parcial me-diante la cual declaró “no ha lugar” la demanda presentada contra la codemandada First Mortgage, Inc. Sobre esta sen-tencia, los demandantes presentaron oportunamente una moción de determinaciones de hechos y conclusiones de de-recho adicionales y sobre reconsideración, la cual interrum-pió el término para apelar. 32 L.P.R.A. Ap. V, R. 43.2.
El 8 de septiembre de 2010, el tribunal de instancia emitió una orden mediante la cual declaró “no ha lugar” la moción de determinaciones adicionales presentada por los demandantes. Esta orden fue notificada mediante el for-mulario OAT-750 —designado para la notificación de reso-luciones y órdenes interlocutorias— el cual no contiene una advertencia sobre el derecho que tienen las partes para acu-*98dir al foro de mayor jerarquía y cuestionar el dictamen emi-tido en su contra.
Posteriormente, el 1 de octubre de 2010, el foro primario emitió una resolución mediante la cual enmendó la orden descrita con el propósito de informar el término que las partes disponían para apelar la sentencia parcial dictada el 28 de junio de 2010. Esta resolución fue notificada utili-zando el formulario OAT-687 —designado específicamente para la notificación de resoluciones sobre determinaciones de hechos y conclusiones de derecho adicionales— el cual sí contiene una advertencia sobre el término apelativo correspondiente.
Entendemos que esta enmienda era correcta y necesaria. La orden emitida el 8 de septiembre de 2010 no era de naturaleza interlocutoria, sino que puso fin al trá-mite procesal ante el Tribunal de Primera Instancia. Por tal motivo, el formulario OAT-687 debió ser el utilizado para notificarla.
No obstante, debido a que esa orden se notificó me-diante el formulario OAT-750, ésta no informó a las partes del término que disponían para acudir ante el Tribunal de Apelaciones. Por esta razón, colegimos que el Tribunal de Primera Instancia actuó correctamente al enmendar su or-den inicial y emitir posteriormente una resolución a los fines de utilizar el formulario OAT-687 para notificarles a los demandantes sobre su derecho de apelación y el tér-mino correspondiente. Al así actuar, el foro primario salva-guardó las garantías procesales de los demandantes que emanan del debido proceso de ley.
A la luz de lo anterior, tomando como punto de partida la fecha cuando la resolución del Tribunal de Primera Ins-tancia fue notificada mediante el formulario OAT-687, con-cluimos que el término para acudir ante el foro apelativo intermedio venció el lunes, 1 de noviembre de 2010, día cuando el peticionario presentó su recurso de apelación. Por tal motivo, entendemos que el Tribunal de Apelaciones erró al razonar que carecía de jurisdicción para atender el recurso de apelación presentado por los demandantes y las *99alegaciones allí vertidas referentes a la sentencia parcial que declaró “no ha lugar” la demanda presentada contra la codemandada First Mortgage, Inc.
Lo anterior, ciertamente, resalta la importancia de los trabajos que ejerce el brazo secretarial del Tribunal General de Justicia. Conocemos la ardua carga laboral que se tramita a diario en las distintas secretarías y la diligencia con la cual estos se atienden. Sin embargo, debido a la imbricación inseparable de estos con las garantías procesa-les que emanan del debido proceso de ley, es necesario un mayor grado de celo y cuidado. Sólo así se podrá alcanzar total armonía entre los trabajos administrativos que ejerce el Tribunal y los derechos constitucionales a los cuales fui-mos llamados a proteger.
IV
Ahora bien, en cuanto a las alegaciones vertidas en el recurso de apelación descrito sobre la sentencia parcial que declaró “no ha lugar” la demanda presentada contra el co-demandado Vela Colón, resolvemos que el Tribunal de Ape-laciones actuó correctamente al no atender ese señala-miento de error. Como bien indicó el foro apelativo intermedio, el peticionario simplemente no discutió ni fun-damentó su posición. Por ello, ese señalamiento debe con-siderarse por no puesto. Morán v. Martí, 165 D.P.R. 356 (2005); Quiñones López v. Manzano Pozas, 141 D.P.R. 139 (1996).
V
Por los fundamentos expuestos, se expide el recurso de “certiorari” de epígrafe y se revoca parcialmente la senten-cia dictada por el Tribunal de Apelaciones el 10 de diciem-bre de 2010, mediante la cual se declaró sin jurisdicción para atender el recurso de apelación presentado por los demandantes. En consecuencia, se ordena la devolución del *100caso de autos al foro apelativo intermedio para que atienda en sus méritos el recurso de apelación conforme a lo aquí establecido.

Se dictará sentencia de conformidad.

El Juez Presidente Señor Hernández Denton emitió una opinión disidente, a la cual se unió la Jueza Asociada Se-ñora Fiol Matta. La Juez Asociada Señora Rodríguez Ro-dríguez no intervino. El Juez Asociado Señor Feliberti Cin-tron no interviene.
— O —

 Esa misma fecha los demandantes también suscribieron Escritura Pública Núm. 312 sobre primera hipoteca ante el notario Enrique N. Vela Colón. En esa escritura se estableció, de igual forma, que la cantidad sería financiada a razón del 6.75% de interés anual.


 Esta sentencia fue notificada el 9 de agosto de 2010.


 La Regla 46 de Procedimiento Civil, 32 L.P.R.A. Ap. V, dispone lo siguiente:
“Será deber del Secretario o Secretaria notificar a la brevedad posible, dentro de las normas que fije el Tribunal Supremo, las sentencias que dicte el tribunal, archi-vando en autos copia de la sentencia y de la constancia de la notificación y regis-trando la sentencia. La anotación de una sentencia en el Registro de Pleitos, Proce-dimientos y Providencias Interlocutorias constituye el registro de la sentencia. La sentencia no surtirá efecto hasta archivarse en autos copia de su notificación a todas las partes y el término para apelar empezará a transcurrir a partir de la fecha de dicho archivo.”


 Este formulario no contiene una advertencia sobre el término de treinta días que disponen las partes para acudir ante el Tribunal de Apelaciones para revisar el dictamen emitido.


 Contrario al formulario OAT-750, este sí contiene una advertencia sobre el término de treinta días que disponen las partes para acudir ante el Tribunal de Apelaciones para revisar el dictamen emitido.


 Como ejemplo, el Tribunal de Apelaciones señaló que los demandantes pre-sentaron su primer recurso de apelación dentro del término jurisdiccional. Es decir, el 13 de octubre de 2010.